internal_revenue_service number release date index number ------------------------ ---------------------------- ----------------------------- ------------- ty -------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc intl b2 plr-131500-13 date date legend taxpayer fc country a year year ------------------------ ----------------- -------------------------------- ----------- ------- ------- tax professional r ------------------ tax professional s ----------------------------- tax firm t ------------------------- ------ dear ---------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to taxpayer’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by his authorized representative and accompanied by plr-131500-13 a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a united_states citizen residing in country a in year taxpayer acquired shares in fc a foreign_corporation existing under the laws of country a throughout its existence fc was a publicly traded company actively engaged in mining exploration and development fc’s business resulted in tax losses during each year of its operation and its income was limited to interest_income it earned on its working_capital bank_deposits as a result fc constituted a passive_foreign_investment_company pfic within the meaning of sec_1297 beginning in year since year taxpayer has relied on tax professional r a practicing cpa for tax_advice as well as the accurate preparation of tax returns tax professional r was aware of taxpayer’s investment in fc but failed to identify the investment as an interest in a pfic consequently tax professional r failed to properly advise the taxpayer of the availability of electing to treat stock owned by the taxpayer in fc as stock in a qualified_electing_fund qef election for the tax_year ended in year and subsequent tax years in year as part of ongoing negotiations regarding a proposed acquisition of fc fc engaged tax firm t to represent it with respect to international tax and corporate matters during the course of this engagement tax firm t reviewed the income and assets of fc and determined that fc constituted a pfic because of the interest_income fc had earned on its working_capital bank_deposits even though fc had otherwise sustained net losses during every year of its existence accordingly tax firm t advised taxpayer of the need to take corrective action taxpayer has submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of tax professional r taxpayer represents that he provided information regarding the investment in fc to tax professional r in year and subsequent years taxpayer represents that in year and subsequent years fc was not identified as a pfic and taxpayer did not receive any advice regarding the availability of a qef election with respect to his investment in fc in addition taxpayer submitted affidavits from tax professional r and tax professional s a tax professional at tax firm t corroborating the representations made by taxpayer with respect to the discovery of fc’s pfic status taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue plr-131500-13 ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under code sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii plr-131500-13 conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under sec_1 g regarding the time and manner for making the retroactive qef election except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other provision of the code this private_letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being faxed to your authorized representative sincerely jeffery g mitchell chief branch international cc
